HO& J. N* uau1awlx, f%g,e2
Eon.,2. 15. fiaulaw~n, Ptiga 3
Bon. 2. %. i:~%ulmln, Psg49 5
aon, x. If.ntiuL&in, PSKQ 6

     The voter       boo nothing        t6"Uo with the m&l
     Or   th0   bfI;.iOt,   but   ii;   r8f&1?6d   t0   US6   it,   %Fp
     order   to exeralso his right to tot%. He OQIZ
    only r&e for those ?&me IMMB me printed
    on It or strike them out and fnnort others.
    me Iscrllot cofx-:Y to hir: rr0fi tt.e ofriosrtior
    the &IV, rtgulw oz its Zace end aothentioated;
    both by the printiw,on tt and by l-J&sigruturs
    of t&u fuligeof election, 88 the bnllot he
    ia zequuiredto use.         1r it la ic ttio    pow6r at
    tho Li:fiisietura     to thus impose 0;)voters in
    szcrcisini~~   their aom5tltutiou6lrlgtit, the
    nsoesaity of votlq t:aketn prspare6fr:rthen
    in advmmas, ati gut to def6at            their 6holo6, not
    for    eat or daoion      or  iihelr    own, but because
    of an anteoe~dent      der0UotloIlor thr curioars
    ~ppt@,ntei!   by law to prepme the ballota,
    oerta%Qly no parposa to a0 00 con be illlpu~
    to.tk6    Legialeture    nithaut     tbs aleare&
    Sxgntdrdon.'
       ' *In 8h~ oeue of Gallagbeirv. Ghuroh, thie
     court held t&it a ramcra to xnrk the word *voted*


    in,thelawould dispose'oievery act 6f 8&isoandut&
    allege& egalxtetthe 0Wbe~rs otoleotio5in
    th@ reje0tfd 0sotloQ, X?o.6, exa*pt those in
    rq&rtl to P tailor% ei aha presiding udg%s
    to.plaoe their siemtore8  upon the baflota 1x1
    cortala preainota end numbu than.*.